DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered. Claims 1-4 and 6-9 are pending. Claim 4 was previously withdrawn. Claim 5 is canceled.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (WO2017017867A cited on IDS dated 02/22/2019, see also machine translation) hereinafter Yukawa in view of Bourke et al., (US20070087266) hereinafter Bourke and Ng et al., (US20050089750) hereinafter Ng.
Regarding Claim 1, Yukawa discloses a battery cooling device (Yukawa pg. 3 last paragraph) comprising a cooling circuit connected by piping (Yukawa pg. 3 last paragraph, see also Fig. 2), a transmission “240” (Yukawa pg. 9 last 2 paragraphs, Fig. 2 “240”) which is an example of a power transmission device, including a gear “250” (Yukawa pg. 9-10 bridging paragraph) and further wherein nd full paragraph). This configuration generates a driving force when electric power is supplied to the motor “210”, turning the front wheels (Yukawa pg. 10 2nd full paragraph), which is the same thing as the transmission device transmitting power from an electric motor to drive wheels.
Yukawa does not explicitly give a detailed example wherein the power transmission device is disposed in the cooling circuit, the power transmission device transmitting power from an electric motor to drive wheels, the oil being used for lubrication of the gear, and the oil performs direct heat exchange inside the power transmission device. In Fig. 14 and pg. 22 last paragraph, Yukawa exemplifies an embodiment where the engine “220” is included in the coolant circuit. However, it does also disclose that the piping coolant loop is not explicitly limited to the engine only as shown in Fig. 14, rather, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the transmission in the cooling circuit such that the power transmission device transmits power from an electric motor to drive wheels as taught by Yukawa, in order to heat up the batteries, as the skilled artisan would have a reasonable expectation that this configuration would still be able to suitably heat up the batteries to optimum operating temperature while utilizing waste heat from the vehicle system. 
Yukawa further discloses a rectangular prismatic battery case “110” (Yukawa Fig. 3) and wherein the oil cools the battery in a space between the battery case and the battery (Yukawa pg. 11 3rd paragraph) but does not explicitly disclose an embodiment wherein the module case has a rectangular parallelepiped shape in which an inlet and out for the drivetrain oil are provided in vicinities of diagonally opposite corner positions as the module case is viewed from an upper side.
However, in a similar field of endeavor as it pertains to cooling layouts for battery modules (Bourke [0010]), Bourke teaches a similar layout including several rectangular parallelepiped shaped modules cases “101” (Bourke [0051], Fig. 5B) connected in series in which the coolant flows into and out of the battery modules “101” in sequence (Bourke [0013]). Bourke further teaches wherein this allows for ease of assembly and maintenance (Bourke [0051]) while providing excellent cooling to the battery modules, particularly in a large scale application such as a vehicle (Bourke [0006]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery cooling system of Yukawa to include several battery modules each comprising coolant inlets and outlets connected in series as taught by Bourke in order to provide suitable cooling for a large scale battery pack, while providing east of assembly and maintenance.   
However, Bourke does not explicitly show wherein the inlet and outlet for the coolant are provided in vicinities of diagonally opposite corner positions as the module case is viewed from an upper side. 
In a similar field of endeavor as it pertains to cooling arrangements for battery cells (Ng Abstract) Ng teaches an example of a similar serial flow path cooling system (Ng [0096]) wherein the coolant fluid inlet “31” and outlet “33” ports are located at vicinities of diagonally opposite corner positions (Ng [0096], Fig. 12A). Ng teaches that a variety of configurations may allow for optimal temperature control within the battery (Ng [0097]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery coolant system of Modified Yukawa to include a coolant inlet and outlet of each module in vicinities of diagonally opposite corner positions as taught by Ng, as one having ordinary skill in the art would have a reasonable expectation that such a layout of the inlet and outlet positions would be able to adequately cool the batteries within each module.  
Regarding Claim 2, Yukawa discloses all of the claim limitations as set forth above. Yukawa is silent regarding the flow of coolant between the module cases. 
Bourke further teaches wherein the battery unit includes a battery pack that houses a plurality of the module cases (system housing “102” contains battery modules “101”, Bourke [0043]); inside the battery pack the module cases “101” are connected via a tube e.g. flow channel “112” (Bourke [0051]) such that the coolant (in the case of modified Yukawa, the drivetrain oil) flows through the module cases “101”, and the coolant that has flowed into the battery pack “102” flows to an outside of the battery 
Regarding Claim 3, Yukawa discloses all of the claim limitations as set forth above. Yukawa is silent regarding the flow of coolant between the module cases. 
Bourke further teaches wherein in the cooling circuit, the plurality of the module cases “101” are connected in series (Bourke [0013]) such that a flow pathway of the coolant (in the case of modified Yukawa, the drivetrain oil) flowing inside the battery pack “102” becomes a series flow pathway (Bourke [0013]).
Regarding Claim 6, Yukawa discloses all of the claim limitations as set forth above. Yukawa further discloses wherein the oil flowing out from the radiator (cooler “120”) is supplied to the power transmission device “240” after flowing though the battery unit “110” (Yukawa pg. 23 3rd paragraph) in the case where transmission device is included in coolant circuit (Yukawa pg. 24 last paragraph, Fig. 14 – in this figured embodiment, engine “220” is exemplified in coolant loop). Yukawa discloses the battery cooling system preferably keeps the battery unit within a desired range (about 20°C to 50°C) in order to maintain good charge/discharge performance of the battery (Yukawa pg. 20 3rd full paragraph), and furthermore that it is desirable to avoid supplying the high temperature oil directly from the heating element without cooling in between (Yukawa pg. 24 1st and 2nd full paragraphs) thus it is understood that a limit temperature of the battery unit is lower than a limit temperature of the power transmission device.
Regarding Claim 8, Yukawa discloses all of the claim limitations as set forth above. Yukawa further discloses wherein the battery cooling system also comprises a control unit “290”, which includes an inverter “280” (Yukawa pg. 10 4th full paragraph) which is an example of a power control unit that converts direct-current to alternate current, and the drivetrain oil flows through an inside of a case of 
Regarding Claim 9, Yukawa discloses a battery cooling device (Yukawa pg. 3 last paragraph) comprising a cooling circuit connected by piping (Yukawa pg. 3 last paragraph, see also Fig. 2) in which an oil circulating in the cooling circuit since it flows through the pipes “140” (Yukawa pg. 3 last paragraph Fig. 2) the oil having characteristics of high insulation (Yukawa pg. 11 paragraph 3) reading on a drivetrain oil having electric insulating property, a transmission “240” (Yukawa pg. 9 last 2 paragraphs, Fig. 2 “240”) which is an example of a power transmission device, including a gear “250” (Yukawa pg. 9-10 bridging paragraph) and further wherein the transmission “240” is connected to the differential gear “250” via a plurality of gears (Yukawa pg. 9-10 bridging paragraph), a battery unit “150” disposed in the cooling circuit (Yukawa pg. 11 paragraph 2, see also Fig. 2) including a module case “110” (Yukawa pg. 11 paragraph 2) that houses a plurality of battery cells (Yukawa pg. 11 paragraph 2), a pump for circulating the oil (Yukawa pg. 3 last paragraph, see also Fig. 2) disposed in the cooling circuit, reading on the pump supplying the oil to the battery unit and circulating the oil inside the cooling circuit, a cooler “120” disposed in the cooling circuit (Yukawa pg. 8 bridging paragraph) which is provided with a fin on a serpentine pipe, which is then cooled by moving air from the vehicle as it travels (Yukawa pg. 8-9 bridging paragraph), which is the same as a radiator that releases heat from the oil flowing in the cooling circuit, and the oil flows through an inside of the module case and performs direct heat exchange with the battery cells (Yukawa pg. 11 paragraph 5). Yukawa further discloses wherein the transmission “240” is connected to the differential gear “250” (Yukawa pg. 9-10 bridging paragraph) which is then further connected to the motor “210” (Yukawa pg. 10 2nd full paragraph). This configuration generates a driving force when electric power is supplied to the motor “210”, turning the front wheels (Yukawa pg. 10 2nd 
Yukawa does not explicitly give a detailed example wherein the power transmission device is disposed in the cooling circuit, the power transmission device transmitting power from an electric motor to drive wheels, the oil being used for lubrication of the gear, and the oil performs direct heat exchange inside the power transmission device. In Fig. 14 and pg. 22 last paragraph, Yukawa exemplifies an embodiment where the engine “220” is included in the coolant circuit. However, it does also disclose that the piping coolant loop is not explicitly limited to the engine only as shown in Fig. 14, rather, the coolant loop can instead include the transmission oil, which flows through the transmission “240” (Yukawa pg. 24 last paragraph). Thus, the oil performs direct heat exchange inside the power transmission device “240” (Yukawa pg. 22 last paragraph – this example exemplifies using such as the engine oil). Yukawa further discloses that the heat from these alternates would also be expected to bring the battery to the optimum operating temperature after a cold start of the vehicle (Yukawa pg. 24 last paragraph). Furthermore, the skilled artisan recognizes that the transmission oil that flows through the transmission “240” would also necessarily include lubricating the gear “250”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the transmission in the cooling circuit such that the power transmission device transmits power from an electric motor to drive wheels as taught by Yukawa, in order to heat up the batteries, as the skilled artisan would have a reasonable expectation that this configuration would still be able to suitably heat up the batteries to optimum operating temperature while utilizing waste heat from the vehicle system. 
Yukawa further discloses a rectangular prismatic battery case “110” (Yukawa Fig. 3) and wherein the oil cools the battery in a space between the battery case and the battery (Yukawa pg. 11 3rd paragraph) but does not explicitly disclose an embodiment wherein the module case has a rectangular 
However, in a similar field of endeavor as it pertains to cooling layouts for battery modules (Bourke [0010]), Bourke teaches a similar layout including several rectangular parallelepiped shaped modules cases “101” (Bourke [0051], Fig. 5B) connected in series in which the coolant flows into and out of the battery modules “101” in sequence (Bourke [0013]). Bourke further teaches wherein this allows for ease of assembly and maintenance (Bourke [0051]) while providing excellent cooling to the battery modules, particularly in a large scale application such as a vehicle (Bourke [0006]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery cooling system of Yukawa to include several battery modules each comprising coolant inlets and outlets connected in series as taught by Bourke in order to provide suitable cooling for a large scale battery pack, while providing east of assembly and maintenance.   
However, Bourke does not explicitly show wherein the inlet and outlet for the coolant are provided in vicinities of diagonally opposite corner positions as the module case is viewed from an upper side. 
In a similar field of endeavor as it pertains to cooling arrangements for battery cells (Ng Abstract) Ng teaches an example of a similar serial flow path cooling system (Ng [0096]) wherein the coolant fluid inlet “31” and outlet “33” ports are located at vicinities of diagonally opposite corner positions (Ng [0096], Fig. 12A). Ng teaches that a variety of configurations may allow for optimal temperature control within the battery (Ng [0097]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery coolant system of Modified Yukawa to include a coolant inlet and outlet of each module in vicinities of diagonally opposite corner positions as taught by Ng, as one having ordinary skill in the art .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (WO2017017867A cited on IDS dated 02/22/2019, see also machine translation) hereinafter Yukawa, in view of Bourke et al., (US20070087266) hereinafter Bourke, and Ng et al., (US20050089750) hereinafter Ng, as applied to claim 6 above, and further in view of Kurosawa et al., (JP2009161604 see also Espacenet machine translation) hereinafter Kurosawa.
Regarding Claim 7, Yukawa discloses all of the claim limitations as set forth above. Yukawa is silent with regards to the pour point of the oil. It is not specific to the oil composition or characteristics as long as it still provides insulation (Yukawa pg. 11 paragraph 3). 
In a similar field of endeavor as it pertains to lubricating and cooling oil useful in hybrid vehicles (Kurosawa [0001]) that is also electrically insulating (Kurosawa [0001]), Kurosawa teaches a cooling and lubricating oil that preferably has a pour point of -30 °C or lower (Kurosawa [0042]), reading on the claimed range of no more than -30 °C, in order to ensure good low temperature fluidity of the oil (Kurosawa [0042]), thus ensuring good performance across a wide operating range.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the oil taught by Kurosawa, such that the pour point is no more than -30 °C, in the cooling system of Yukawa in order to improve the low temperature fluidity of oil. Furthermore, the skilled artisan would have a reasonable expectation that using a known electrically insulating cooling oil suitable for use in electric vehicles, such as the one taught by Kurosawa, would also work as an electrically insulating cooling oil in the battery cooling system of Yukawa.

Response to Arguments
Applicant’s arguments, see section III, paragraphs 1-3, filed 12/08/2020, with respect to the rejection of claim 1 under 35 USC 103 over Yukawa have been fully considered and are persuasive in view of the amendment made to Claim 1, since Yukawa does not teach wherein an inlet for the drivetrain oil and an outlet for the drivetrain oil are provided in vicinities of diagonally opposite corner positions as the module case is viewed from an upper side.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Yukawa in view of Bourke and Ng.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KIRSTEN B TYSL/Examiner, Art Unit 1722                  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722